Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.    A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 11/12/21 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's amendment and remarks filed 11/12/21, and IDS filed 3/03/21 have been entered.

2.   Claims 1, 4, 5, 8, 13, and newly added Claims 14-24, are under examination.

3.   In view of applicant’s amendments all previous rejections have been withdrawn.  Accordingly, applicant’s remarks have been rendered moot.

4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 1, 4, 5, 8, 13, and newly added Claims 14-24, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) Claim 1 is nonsensical; the claim encompasses a method of inducing mixed chimerism, yet the claim recites no actual step of the administration of donor cells to which said chimerism is to be induced.
	B)  In Claim 1, acronyms such as “GE” must be preceded at their first use by the name in full.  

“For example, a low dose of gastrin for mice is about 1 pg/kg body weight, about 2 pg/kg body weight, about 3 pg/kg body weight, about 4 pg/kg body weight, or about 5 pg/kg body weight; a low dose of EGF is about 0.5 pg/kg body weight, about 1 pg/kg body weight, about 1.5 pg/kg body weight, or about 2 pg/kg body weight. In general, the dosage of GE in mice is lower than that in human. One of ordinary skill in the art can adjust the human dosage of GE based on the mouse dosage”.  Such does not comprise an actual definition, thus, the metes and bounds of the cannot be determined.
D) In Claim 13, the term “low doses” of cyclophosphamide (CY), pentostatin (PT), and anti-thymocyte globulin (ATG); the term is not defined in the specification but rather merely referred to as:
“The term “low dose” as used herein refers to a dose of a particular agent, such as cyclophosphamide (CY), pentostatin (PT), or anti-thymocyte globulin (ATG), and is lower than a conventional dose of each agent used in a conditioning regimen, particularly in a myeloablative conditioning regimen. For example, the dose may be about 5%, about 10%, about 15%, about 20% or about 30% lower than the standard dose for conditioning. In certain embodiments, a low dose of CY may be from about 30 mg/kg to about 75 mg/kg; a low dose of PT is about 1 mg/kg; and a low dose of ATG may be from about 25 mg/kg to about 50 mg/kg. In general, different animals require different doses and human doses are much lower than mouse doses. For example, a low dose for BALB/c mice is about 30 mg/kg, for C57BL/6 mice is from about 50 mg/kg to about 75 mg/kg or from about 50 mg/kg to about 100 mg/kg, and for NOD mice is about 40 mg/kg”.  Such does not comprise an actual definition, thus, the metes and bounds of the cannot be determined.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

7.	Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the “functional fragments” employed in the claimed method.

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description Requirement” make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the  or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).

The instant claims encompass the use of an indeterminately large genus of “functional fragments”, none of which are disclosed in the specification. 

Turning to the Courts, they have interpreted 35 U.S.C. §112(a) to require the patent specification to:
“…describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.  Given the broadly claimed genus of fragments and variants, and in the absence of sufficient disclosure of 
 	“…a reasonable structure-function correlation”,
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus”,
See AbbVie, 759 F.3d at 1297.  Accordingly, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the fragments of the claim to demonstrate possession.

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).  That is, while it might be possible to produce a particular antibody, mere instructions as to how to produce said antibody do not provide and adequate written description of said antibody.

Thus, in view of the above-mentioned, data, scientific fact, and case law,  one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus of “functional fragments recited in the claims. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.   Claims 1, 4, 5, 8, 13, and newly added Claims 14-16 and 18-24, are rejected under 35 U.S.C. 103 as being unpatentable over .

Wang et al. teach the a method for treating T1D, said method comprising the reversing of autoimmunity through the induction of mixed chimerism and the replenishing of β cells (see particularly the Abstract).  The reference further teaches radiation-free pre-transplant conditioning of the subject and the transplanting of bone marrow cells (donor conditioning cells) and islet cells (see page 2006, column 1).

The ‘577 application teaches pre-transplant conditioning, said conditioning comprising the administration of cyclophosphamide, pentostatin, and anti-thymocyte globulin (see particularly paragraph [0016]).

Jin et al. teach that Sox9+ pancreatic ductal cells can differentiate into insulin-producing β-like cells (see particularly the abstract and Figures 1 and 3).

The ‘885 application teaches the extended administration (weeks, paragraph [0026]) of low dose EGF and gastrin (paragraphs [0026] and [0070]) to an β islet cell transplant subject for the stimulation of growth (paragraphs [0046] and [0075]).

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to substitute the Sox9+ cells of the Jin et al. and the cyclophosphamide, pentostatin, and anti-thymocyte globulin pre-conditioning treatment of the ‘577 application, in the method of Wang et al. given that the substitution of known equivalents (cells and pre-conditioning methods), for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.  The administration of the EGF/gastrin of the ‘885 application would have been obvious to add to the combined method for the stimulation of growth of the β islet cells.  Further, it would have been obvious to treat subjects that were diabetic, i.e., medium hyperglycemic.  Also note that the timing and dosages of the treatment comprised only routine optimization and would have fallen well within the purview of the ordinarily skilled artisan at the time of filing.  Claim 24 is included in the rejection because it would have been obvious to employ a gastrin equivalent, e.g., a gastrin receptor agonist.  Note that the limitations of steps i) and ii) of Claim 1 comprise only inherent properties of the claimed method; they are not actual 

See MPEP 716.02:
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’…to have very little meaning in a relevant legal sense").”

10.  The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 1, 4, 5, 8, 13, and newly added Claims 14-24, are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a 

The specification and the claims as originally filed do not provide support for a method comprising:
A) 16. (New) The method of claim 14, wherein the conditioning regimen further comprises administration of a population of donor conditioning cells that facilitate engraftment to the subject.
B) 19. (New) The method of claim 1, wherein the low dose comprises a dose of about 1 g/kg to about 5 g/kg body weight.
C) 21. (New) The method of claim 20, wherein the low-dose GE treatment is administered once daily by injection.
D) 22. (New) The method of claim 1, wherein the low-dose GE treatment comprises about 3 ug/kg body weight of a gastrin receptor agonist and about 1 μg/kg body weight of EGF administered once daily.
E) 23. (New) The method of claim 22, wherein the low-dose GE treatment is administered once daily by injection.

Applicant has offered no support for any of the new limitations of the amended claims nor new claims.

	Regarding A), the claim recites the administration of bone marrow cells followed by an additional administration of conditioning cells.  Support for said method has not been found in the specification.
Regarding B), the specification provides no support for the range of the claim.
Regarding C-E), the specification provides no support for the term “once daily”.

12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




G.R. Ewoldt, Ph.D., 3/04/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644